STATE OF MINNESOTA                         May 11, 2016

                                                                          O m~EOF
                                IN SUPREME COURT                      APPBJ.AlECcuns

                                     ADM10-8008


ORDER PROMULGATING AMENDMENTS
TO THE RULES FOR ADMISSION TO THE BAR


      The Minnesota State Board of Law Examiners filed a petition proposing

amendments to the Rules for Admission to the Bar. The court opened a public comment

period. The Minnesota State Bar Association filed comments supporting the Board's

proposed amendments.      The court has considered the petition, the Board of Law

Examiner's recommendations, and the Minnesota State Bar Association's comments.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that the attached amendments to the Rules for

Admission to the Bar be, and the same are, prescribed and promulgated to be effective as

of July 1, 2016. The Rules for Admission to the Bar, as amended effective July 1, 2016,

shall be posted on the website of the Minnesota State Board of Law Examiners.

      Dated: May 11, 2016                       BY THE COURT:


                                                     4~
                                                Lorie S. Gildea
                                                Chief Justice
                             AMENDMENTS TO THE RULES
                             FOR ADMISSION TO THE BAR

In the following amendments, deletions are indicated by a line drawn through the words and
additions by a line drawn under the words.

Rule 2. Definitions and Due Date Provisions

A.     Definitions. As used in these Rules:

(I) "Application file" means all information relative to an individual applicant to the bar collected
by or submitted to the Board while the application is pending and during any conditional admission
period.
(2) "Applicant portal" is a confidential password-protected electronic site used by applicants and
Board staff to share information and to send and receive documents.
~ "Approved law school" means a law school provisionally or fully approved by the
American Bar Association.
~ "Board" means the Minnesota State Board of Law Examiners.
~ "Court" means the Minnesota Supreme Court.
~ "Director" means the staff director for the Board.
~ "Full-time faculty member" means a person whose professional responsibilities are
consistent with the definition of"full-time faculty member" set forth in the Standards for Approval
of Law Schools, published by the American Bar Association's Section of Legal Education and
Admissions to the Bar,
{IDf+1 "Good character and fitness" means traits, including honesty, trustworthiness, diligence and
reliability, that are relevant to and have a rational connection with the applicant's present fitness
to practice law .
.(2100 "Jurisdiction" means the District of Columbia or any state or territory of the United States .
.c.l.IDt91 "Legal services program" means a program existing primarily for the purpose of providing
legal assistance to indigent persons in civil or criminal matters .
.(ll}fl-G1 "Notify" or "give notice" means to mail or deliver a document to the last known address
of the applicant or the applicant's lawyer. Notice is complete upon mailing, but extends the
applicant's period to respond by three days .
.Q.Ilfl-l-1 "Principal occupation" means an applicant's primary professional work or business.
~ "Uniform Bar Examination" or "UBE" is an examination prepared by the National
Conference ofBar Examiners (NCBE), comprised of six Multistate Essay Examination questions,
two Multistate Performance Test questions, and the Multistate Bar Examination.

        ***
RULE 3. State Board Of Law Examiners

        ***
B. Authority. The Board is authorized:
(1) Subject to the approval of the Court, to employ a director on a full-time or part-time basis, to
prescribe duties, and to fix compensation;
(2) To secure examination questions and other testing instruments that the Board finds valid and
reliable in measuring the competence of applicants to practice law, and to pay reasonable
compensation for them;
(3) To employ examination graders;
(4) To establish a minimum passing score for the examinations;
(5) To conduct investigations of applicants' backgrounds as may be reasonably related to fitness
to practice or eligibility under the Rules, and to require applicants to pay the costs of the
investigations;
{6) To delegate to its President the authority to appoint former Board members to assist the Board
by joining one or more current Board members in conducting character and fitness interviews of
applicants;
{1)..Jej-To recommend to the Court the admission and licensure of applicants to practice law in
Minnesota;
.([}f71 To administer these Rules and adopt policies and procedures consistent with these Rules;
.{2) f8j-To delegate to its president and director authority to make necessary determinations to
implement the Board's policies and procedures and these Rules;
{10) To administer the Student Practice Rules of the Minnesota Supreme Court;
.Q..l.}-(91 To prepare and disseminate information to prospective applicants and the public about
procedures and standards for admission to practice law in this state.

       ***
RULE 5. Standards For Admission

       ***
B. Character and Fitness Standards and Investigation.

       ***
(7) Determination. With the exception of applicants who have withdrawn, or have been deemed
to have withdrawn, a A-character and fitness determination shall be made with respect to each
applicant who is either a successful examinee or who is otherwise qualified by practice for
admission under these Rules. An adverse determination on character and fitness grounds may be
appealed under Rule 15 .

•••
Rule 6. Admission by Examination

***
H. Examination Results. The results of the examination shall be released electronically to each
examinees via the examinee's applicant portal by regt:dar mail to the address listed iR the files of
the Board, and sueeessful ~amiRatioH Humbers will be posted at the Court, OR the Board's v;ebsite,
aHd at eaeh MiHHesota law sehool. The date of the release of examination results shall be
announced at the examination.
                                                 2
***
RULE 14. Confidentiality and Release of Information

***
B. Work Product. The Board's work product shall not be produced or otherwise discoverable,
nor shall any member or former member of the Board or its staff be subject to deposition or
compelled testimony except upon a showing of extraordinary circumstance and compelling need
and upon order of the Court. In any event, the mental impressions, conclusions, and opinions of
any member or former member of the Board or its staff shall be protected and not subject to
compelled disclosure.




                                              3